DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "”the other resistor network" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For purposes of claim interpretation “the other resistor network” is assumed to refer to “another resistor network” recited in claim 6 at line 5. Claim 6 should be amended to clearly specify which previously claimed resistor network “the other network” references.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0237195 (Sekigawa) in view of US 2005/0212537 (Prabhakaran).
For claim 1, Sekigawa teaches a laser system (fig. 2) comprising:
a laser light source (fig. 2, LD);  
5a light detector configured to output an electric current proportional to an output laser light of the laser light source (fig. 2, PD); 
a resistor network configured to convert the electric current output from the light detector to a monitor voltage (fig. 2, 52); and a
 regulator configured to control an intensity of the output laser light based on 10a comparison between the monitor voltage and a voltage corresponding to a control target value (fig. 2, 55).
Sekigawa does not teach the resistor network comprises at least two branch circuits connected in parallel with each other, and the branch circuits include respective digital potentiometer circuits commonly 15formed in a single device.
However, Prabhakaran teaches a resistor network (fig. 1, 110 and 120 and fig. 2) comprising at least two branch circuits connected in parallel with each other, and the branch circuits include respective digital potentiometer circuits commonly 15formed in a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the resistor network of Prabhakaran in the device of Sekigawa in order to provide a high resolution potentiometer.
For claim 4, Sekigawa teaches a non-volatile memory configured to store information regarding settings of the digital potentiometer circuits is inherent in the device of the combination as it uses an ADN2850 potentiometer (Sekigawa, fig. 2). The ADN2850 digital potentiometer is a dual-channel, nonvolatile memory, digitally controlled resistor as can be seen by referencing the ADN2850’s data sheet. 
For claim 5, Sekigawa teaches an output terminal configured to output a monitor signal corresponding to the monitor voltage to outside (fig. 2, am output terminal of digital potentiometer 52 outputs the monitor voltage to integrated circuit 53 which is outside the potentiometer).
For claim 7, Sekigawa teaches the laser light source comprises a semiconductor laser element (fig. 2, LD).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0237195 (Sekigawa) in view of US 2005/0212537 (Prabhakaran) and further in view of US 2012/0014400 (Gerlach).
For claim 2, the previous combination does not teach one of the branch circuits includes an additional resistor connected in series with the digital potentiometer circuit thereof. However, Gerlach teaches a resistor (fig. 5, 29) connected in series with a .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0237195 (Sekigawa) in view of US 2005/0212537 (Prabhakaran) and further in view of US 2010/0254413 (Tojo).
For claim 8, the previous combination does not teach the laser light source comprises a diode-pumped solid-state laser system. However, Tojo teaches an automatic power control light source (fig. 1) where the laser light source comprises a diode-pumped solid-state laser system (fig. 1, solid state laser medium 3 pumped by semiconductor laser 1) in order to allow for harmonic wave output (fig. 1, third harmonic wave). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a diode-pumped solid-state laser in the device of the previous combination in order to allow for harmonic wave output.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  For claim 3, the art applied to the rejection of claim 2 above represents the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ADN2850 data sheet provides additional details for the potentiometer used in Sekigawa.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/Primary Examiner, Art Unit 2828